            the RFC decision lack the support of substantial evidence for want of an updated
            source opinion?

          The ALJ found Phillips’s complaints of the severity of pain and the limiting
           effects thereof less than credible. He cited Phillips’s continuing reliance on
           Percocet and his rejection of other treatment options among the reasons
           supporting the finding. Does substantial evidence support the credibility
           finding?

                                            Analysis

         Phillips sought disability insurance benefits for limitations caused by the severe

impairments of degenerative arthritis/disc disease of the cervical and lumbar spine. The

onset date, June 5, 2013, corresponds to an examination by his treating physician, Dr. Lori

Crowl, on June 17, 2013. Phillips continued to treat with Dr. Crowl and Dr. J. Alex

Heintzelman in 2014, 2015, and 2016. In 2014, two state agency reviewing physicians

gave RFC opinions. Both opined that Phillips could perform light work with additional

postural and mental limitations. For the most part, the ALJ adopted the limitations opined

by the state agency reviewing physicians as the RFC. He gave these opinions significant

weight.3

         The record contains no other source opinions. After the state agency reviewing

physicians opined, two more years of medical records came into the transcript. The ALJ

discusses some of those records in his decision. He relies heavily on Phillips’s insistence

on continuing the use of Percocet and rejection of other treatment options.




3
    ECF No. 12, Transcript (“Tr.”) at 28.
                                               2
        Phillips bases his argument on my decision in Deskins v. Commissioner of Social

Security.4 He acknowledges that Deskins does not establish a bright line rule. But he

argues that this case fits squarely with the narrow zone mapped out by Deskins in which

the ALJ cannot evaluate “raw medical data” without the assistance of an acceptable source

opinion.

        The question is whether there are medical findings in the post-November 2014

records that show a worsening of Phillips’s impairment that require evaluation by an

acceptable medical source.

        Both sides acknowledge Deskins, and this case fits within the broad parameters of

the rule in that case because substantial medical records came into the transcript after the

last acceptable opinion, and the ALJ made findings based upon his evaluation of those

records without the benefit of such an opinion. So Deskins, as explained in the Kizys v.

Commissioner of Social Security5 decision, provides the rules of decision.

        The inquiry requires the Court to decide if the relevant records show very little

changes in physical impairments and, therefore, are susceptible to evaluation by common

sense judgment. The records at issue were generated by treating physicians Crowl and

Heintzelman.     The treatment notes throughout 2015 and 2016 show that Phillips’s

condition worsened during the time post-dating the state agency reviewing sources’

opinions. While he experienced good days and bad days, these records are replete with




4
    605 F. Supp. 2d 908 (N.D. Ohio 2008).
5
    No. 3:10 CV 25, 2011 WL 5024866 (N.D. Ohio Oct. 21, 2011).
                                          3
positive findings.6 In August 2015, Dr. Crowl noted that Phillips needed additional

imaging done.7 He underwent x-rays in August/September 20158 and another MRI in May

of 2016.9 These positive findings and imaging results fall within the “raw medical data”

the ALJ cannot evaluate and fashion into specific residual functional capabilities without

the assistance of a medical source under Deskins and Kizys. Remand is required.

       Given the necessary remand on the first issue Phillips raised, I decline to reach the

second issue. On remand, however, the ALJ must also reevaluate Phillips’s credibility in

light of an acceptable source opinion directed to the post-November 2014 medical records.

                                        Conclusion

       The ALJ’s no disability finding lacks substantial evidence. This matter is reversed

and remanded for further administrative proceedings consistent with this opinion. On

remand, the ALJ must reconsider Phillips’s RFC with the assistance of a medical opinion

as to Phillips’s work-related limitations. In addition, the ALJ must reevaluate Phillips’s

credibility in light of that medical opinion.

       IT IS SO ORDERED.

Dated: May 7, 2019                         s/ William H. Baughman, Jr.
                                           United States Magistrate Judge




6
  See Tr. at 384-415, 416-445.
7
  Id. at 406-409.
8
  Id. at 421.
9
  Id. at 478-81.
                                                4
